IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS

                                           PD-1205-08


                                     THE STATE OF TEXAS

                                                 v.

                              ROBERT LEAHY POWELL, Appellee


                  ON DISCRETIONARY REVIEW OF CASE 02-05-00477-CR
                         OF THE SECOND COURT OF APPEALS,
                                 TARRANT COUNTY


               WOMACK , J., filed a concurring opinion, in which Johnson and
               Cochran, J.J., joined.


       I join the judgment of the Court and its opinion, except for Part II. For the reasons stated

in the penultimate paragraph of Judge Price’s opinion, I would not reach the issue of the

applicability of the exclusionary rule.


Filed: March 3, 2010.
Publish.